PER CURIAM.
In this condemnation case, the landowner and certain noteholders, to whom it is indebted, thinking the jury’s verdict inadequate, complain of the District Court’s refusal of a motion for new trial. In denying the motion, the District Court filed an opinion1 which sufficiently shows there was no abuse of discretion in denial of the motion. After considering certain collateral questions which have been raised, we find no reversible error.
Affirmed.

. United States of America v. 9.85 Acres of Land, More or Less, in City of Hampton, Virginia, and Tidewater Developmont and Sales Corporation, et al., 183 F.Supp. 402.